Citation Nr: 9934199	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  95-27 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
cervical spine disc herniation C4-5 and C5-6.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain and degenerative disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from March 1974 to March 1976 
and from February 1977 to October 1979.  She also had active 
service from October 1989 to May 1991.



REMAND

While the veteran was afforded a VA examination in May 1999, 
the information received as a result of this examination is 
not sufficiently detailed for determining whether an 
increased evaluation is warranted.

The Board also notes that the examiner reported that the 
range of motion in the lumbar spine was "quite limited" and 
that the veteran had a "negligible" range of motion in the 
cervical spine; but also commented that there was no 
objective evidence of injury or persistent disability in 
either the neck or low back.  The examiner recommended that 
the claims folder be thoroughly reviewed.  This review does 
not appear to have been undertaken, and the examiner noted 
that he did not have the opportunity for such review.

Notwithstanding complaints of "extreme neck pain and 
unrelenting muscle spasm as well as straining type symptoms 
through the lower lumbar region and loss of function, the 
examination has not adequately portrayed the extent of 
functional loss due to pain on use or due to flare-ups.  See 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The Board is not free to substitute its medical 
judgment for that of medical professionals.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or § 4.45 (1998).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating the veteran's increased rating 
claim.  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1999); see 38 C.F.R. 
§ 19.9 (1999).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran supply the names, dates, and 
places, of any individuals or treatment 
facilities that have treated her for both 
lumbosacral strain and cervical 
disability since May 1999.  After having 
received proper authorization from the 
veteran, the RO should obtain copies of 
any records that are not already part of 
the claims file and associate them with 
the claims file.

2.  The RO should schedule the veteran 
for orthopedic and neurologic 
examinations of the low back and cervical 
spine to determine the nature and 
severity of her service-connected 
disabilities.  All appropriate tests and 
studies should be performed and all 
findings must be reported in detail.  The 
examiner must review the claims folder 
and a copy of this remand prior to 
completing the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including range of motion of 
the low back and degrees (i.e. slight, 
moderate, severe) of arc in all planes 
with an explanation as to what is the 
normal range of motion, any neurological 
findings of the lower extremities, and 
pain on use, and comment on the 
functional limitations, if any.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a) Whether the service-connected 
disabilities cause weakened movement, 
excess fatigability, and incoordination, 
and, if so, can the examiner comment on 
the severity of these manifestations and 
on the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(b) The examiner should also note the 
absence of presence of muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position, whether the Goldthwaite's sign 
is positive, and whether there is listing 
of the entire spine.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement; and the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  In 
addition, the examiner should carefully 
elicit all of the veteran's complaints 
and offer opinions as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints, including "extreme" neck 
pain on walking, sitting, bending, or 
lying down, and radiation of pain down 
the left lower extremity; and loss of 
function.

3.  Following the above, the RO should 
review the claims folder and ensure that 
the requested development has been 
completed.  If not, the report should be 
returned to the examiner for corrective 
action.  Consideration should be accorded 
to whether the provisions of 38 C.F.R. §§ 
4.40, or 4.45 provide a basis for any 
change in the award of compensation 
benefits.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case.  The case should then be returned to 
the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


